DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 06/08/2021.
Election/Restrictions
 Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 08/25/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5, 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites “a coating” and uses the same references number (13) as “a layer”, which is previously disclosed in claim 1. It’s unclear whether “a coating” in claim 2 is the same as “a layer” in claim 1. Further clarification is respectfully requested. 
Regarding claims 4-5 and 7, it’s unclear whether the recited  “the amorphous or nanocrystalline metal” refer to the same ““ferromagnetic amorphous or nanocrystalline metal” as recited in the claim 1. Further clarification is respectfully requested. 
Regarding claim 4, the claim recites two instances of item 4.5. The second item 4.5 appears to be an incomplete sentence. Further clarification is respectfully requested. 
Regarding claim 7, it’s unclear whether “a first measuring region” and “a second measuring region” are part of the measuring region in claim 1 or in addition to the measuring region. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchenau (U.S. Pat. No. 11,402,237) (hereafter Buchenau) in view of Ling et al. (U.S. Pat. No. 8,316,724) (hereafter Ling).
Regarding claim 1, Buchenau teaches a load measuring arrangement comprising 
a test object (i.e., shaft 5) (see Fig. 1A) and 
a load measuring apparatus for measuring a load at the test object (i.e., measuring device 3) (see Fig. 1A), 
wherein the load measuring apparatus has a magnetic field generating device for generating a magnetic field in a measuring region of the test object (i.e., magnetic field generator 9) (see Fig. 1A) and 
a first and a second magnetic field capturing device for capturing a magnetic field parameter which changes on account of the load (i.e., first magnetic field detector 11 and a second magnetic field detector 13) (see Fig. 1A); but does not explicitly teach that  
the measuring region has a layer made of a ferromagnetic amorphous or nanocrystalline metal with a maximum particle size less than 1 μm.
Regarding the material of the measuring region, Ling teaches that the measuring region has a layer made of a ferromagnetic amorphous or nanocrystalline metal with a maximum particle size less than 1 μm (i.e., a nanocrystalline layer of a magnetoelastic alloy having an average grain size less than 50 nm is formed on the surface of the load-carrying member) (see Column 5, line 8, to Column 6, line 19). In view of the teaching of Ling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ferromagnetic amorphous or nanocrystalline metal layer in the measuring region in order to produce a measuring layer that is essentially linear over a larger load range, has a low hysteresis, and has an improved stability against ageing and fatigue. 
Regarding claim 2, Buchenau teaches that the test object includes a body from a non-ferromagnetic material (i.e., the shaft comprises ferromagnetic material, can consist completely of ferromagnetic material or can be coated using ferromagnetic material, wherein the remainder of the shaft can consist of nonferromagnetic material) (see Column 1, lines 47-56) or from a ferromagnetic material with an electrically conducting non-ferromagnetic separating layer; but does not explicitly teach that the body has a coating made of the ferromagnetic amorphous or nanocrystalline metal at least in the measuring region.
Regarding the coating, Buchenau as modified by Ling as disclosed above does not directly or explicitly teach the ferromagnetic amorphous or nanocrystalline metal coating. However, Ling teaches that the body has a coating made of the ferromagnetic amorphous or nanocrystalline metal at least in the measuring region (i.e., a nanocrystalline layer of a magnetoelastic alloy having an average grain size less than 50 nm is formed on the surface of the load-carrying member) (see Column 5, line 8, to Column 6, line 19). In view of the teaching of Ling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ferromagnetic amorphous or nanocrystalline metal layer in the measuring region in order to produce a measuring layer that is essentially linear over a larger load range, has a low hysteresis, and has an improved stability against ageing and fatigue. 
Regarding claim 3, Buchenau teaches that the body is formed from or with a non-ferromagnetic material from the group including stainless steel, aluminum, plastic, fiber-reinforced plastic, GFRP, CFRP (i.e., the shaft can be a CFRP shaft which is coated using a layer of ferromagnetic and electrically conductive material) (see Column 15, line 37, to Column 16, line 3).
Regarding claim 4, Buchenau as modified by Ling as disclosed above does not directly or explicitly teach the amorphous or nanocrystalline metal. However, Ling teaches that the amorphous or nanocrystalline metal is: 
4.1 a metallic glass and/or 
4.2 a metal alloy including at least one metal from the group of iron, nickel, cobalt and molybdenum (i.e., the magnetoelastic layer 3 is mainly composed of iron and nickel) (see Column 5, line 8, to Column 6, line 19); and/or 
4.3 a metal alloy including at least one glass former; and/or 
4.4 a metal alloy including at least one glass former from the group of silicon, boron and phosphorus; and/or 
4.5 a metal alloy including 2 to 30 atomic percent of at least one glass former, particularly from the group of silicon, boron and phosphorus; 
4.5 electroless nickel or includes electroless nickel with a phosphorus content of 2 to 12% by weight, preferably 5 to 9% by weight; and/or 
4.6 a metal alloy including 65 to 95 atomic percent of one or more metals from the group of iron, cobalt and nickel and 5 to 35 atomic percent of one or more glass formers from the group of silicon, boron and phosphorus.
In view of the teaching of Ling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ferromagnetic amorphous or nanocrystalline metal layer in the measuring region in order to produce a measuring layer that is essentially linear over a larger load range, has a low hysteresis, and has an improved stability against ageing and fatigue. 
Regarding claim 5, Buchenau as modified by Ling as disclosed above does not directly or explicitly teach the the amorphous or nanocrystalline metal. 
However, Ling teaches that 
5.1 the layer of amorphous or nanocrystalline metal is only partially provided on the test object (i.e., magnetoelastic layer 3) (see Fig. 1) and/or 
5.2 the layer of amorphous or nanocrystalline metal includes a two-dimensionally continuous layer without interruptions where both the magnetic field generating device and the one first and one second magnetic field capturing device are arranged.
In view of the teaching of Ling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ferromagnetic amorphous or nanocrystalline metal layer in the measuring region in order to produce a measuring layer that is essentially linear over a larger load range, has a low hysteresis, and has an improved stability against ageing and fatigue. 
Regarding claim 6, Buchenau teaches that the test object is rotatable about a rotation axis relative to the load measuring device (see Fig. 1B).
Regarding claim 8, Buchenau teaches that the load measuring apparatus has a sensor head which 
8.1 includes a magnetic field generating coil, a first magnetic field measuring coil and a second magnetic field measuring coil in a V-arrangement or 
8.2 includes a magnetic field generating coil (i.e., exciter coil 9) (see Fig. 3) and a first to fourth magnetic field measuring coil in an X-arrangement (i.e., receiver coils 11, 13, 35, 37) (see Fig. 3).
Regarding claim 9, Buchenau teaches that the magnetic field generating device is designed for actively generating a radial magnetic field in the measuring region of the test object (i.e., the magnetic field generator is arranged adjacent to the shaft in such a way that it is intersected by a radial plane of the shaft and/or is located in this radial plane, wherein this radial plane is also referred to hereafter as an exciter radial plane or exciter plane (since it identifies the radial plane in which the magnetic field generator functioning as the exciter is arranged). The radial direction by which the exciter radial plane is spanned (together with the direction of the shaft longitudinal axis) is also referred to as the exciter plane radial direction) (see Column 11, line 22, to Column 14, line 67).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buchenau (U.S. Pat. No. 11,402,237) (hereafter Buchenau) in view of Ling et al. (U.S. Pat. No. 8,316,724) (hereafter Ling) and in further view of Hesthamar et al. (U.S. Pat. No. 5,386,733) (hereafter Hesthamar)
Regarding claim 7, Buchenau teaches that the test object is rotatable about a rotation axis relative to the load measuring device (see Fig. 1B); but does not explicitly teach the ferromagnetic amorphous or nanocrystalline metal.
Regarding the first measuring region, Buchenau as modified by Ling as disclosed above does not directly or explicitly teach the particulars of the first measuring region. However, Hesthamar teaches that a first measuring region of the test object has 
a first layer of amorphous or nanocrystalline metal which uniformly and continuously extends in the circumferential direction with respect to the rotation axis (i.e., band 41 of an amorphous magnetoelastic material) (see Column 5, line 8, to Column 7, line 64) and 
a second layer of said amorphous or nanocrystalline metal in a second measuring region that is axially displaced to the first measuring region in the direction of the rotation axis, which second layer is only provided on a part of the circumference and/or has a magnetic field-influencing material parameter which changes depending on the circumferential position (i.e., ribbon belts 302) (see Column 5, line 8, to Column 7, line 64). In view of the teaching of Hesthamar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used two layers of ferromagnetic amorphous or nanocrystalline metal in order to compensate for the temperature variations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buchenau (U.S. Pat. No. 11,402,237) (hereafter Buchenau) in view of Ling et al. (U.S. Pat. No. 8,316,724) (hereafter Ling) and in further view of Garshelis (U.S. Pat. No. 5,195,377) (hereafter Garshelis)
Regarding claim 10, Buchenau as modified by Ling as disclosed above does not directly or explicitly teach that the load measuring arrangement is designed as a pressure sensor with at least one membrane as the test object. However, Garshelis teaches that the load measuring arrangement is designed as a pressure sensor  with at least one membrane as the test object (i.e., a force transducer for providing a signal indicative of the magnitude of an external force applied to a ferromagnetic member, wherein another illustrative example of sensing force related parameters does not involve a stressed member that is movable relative to the sensing and magnetizing means. For example, the load sensing arrangement for sensing the pressure on a diaphragm) (see Column 12, lines 22-47). In view of the teaching of Garshelis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively test the performance of the device as a pressure sensor in order to expand the practical applications of the measuring device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855